United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF THE ARMY,
AVIATION & MISSLE COMMAND,
CORPUS CHRISTI ARMY DEPOT,
Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0067
Issued: May 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 11, 2018 appellant filed a timely appeal from a September 10, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his diagnosed
cervical and left upper extremity conditions are causally related to the accepted factors of his
federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 13, 2018 appellant, then a 64-year-old retired aircraft pattern, jig, and fixture
builder leader, filed an occupational disease claim (Form CA-2) alleging left carpal tunnel
syndrome (CTS) and ulnar nerve entrapment, which he attributed to repetitive work-related hand
movements, including hammering sheet metal and other materials. He identified April 1, 2013 as
the date he first became aware of his condition, and February 15, 2018 as the date he first realized
his condition was caused or aggravated by his employment. On the reverse side of the claim form,
the employing establishment noted that appellant had retired in October 2016. Appellant’s Form
CA-2 was accompanied by his position description and a notification of personnel action (SF 50B) regarding his voluntary retirement, effective October 1, 2016.
In a development letter dated March 21, 2018, OWCP advised appellant of the need for
additional factual information and medical evidence in support of his claim. It specifically
inquired about the circumstances of the alleged employment factors. OWCP also requested that
appellant provide a narrative report from his attending physician, which included a diagnosis and
a medical explanation as to how the reported work incident either caused or aggravated a medical
condition. It afforded him 30 days to submit the requested information. No evidence was received.
By decision dated April 23, 2018, OWCP denied appellant’s occupational disease claim
finding that the evidence submitted was insufficient to establish that the factors of employment
occurred as alleged.
On June 11, 2018 appellant requested reconsideration and submitted a June 5, 2018 report
from Dr. Robert C. Lowry, a family medicine specialist. Dr. Lowry noted that appellant presented
on May 21, 2018 for evaluation of left hand pain reportedly incurred from work-related activity.
Appellant related that he became aware of left hand and left wrist pain while performing repetitive
work-related duties of constant hammering and sanding sheet metal, holding and grasping to cut
sheet metal, as well as pneumatic air tools. He also explained that he had to constantly use impact
wrenches and riveting parts on aircrafts. Appellant further explained that his job duties also
consisted of twisting and turning bolts, ratchets, fasteners, rolling cylinders, and rolling sheet
metal. Dr. Lowry recorded his belief that appellant’s past medical and recreation activities were
noncontributory to the present conditions. He noted that diagnostic testing had not yet been
performed. Dr. Lowry diagnosed bilateral CTS and left hand primary osteoarthritis.
Dr. Lowry offered his medical opinion that, “[u]pon reviewing diagnostics and description
of accident, it is my medical opinion [that appellant] suffers from a [CTS], right upper limb, [CTS],
left upper limb, and primary osteoarthritis, left hand caused by occupational work[-]related injury.
This injury occurred over a period of time and is due to the repeated stress and strain on [his] right
and left hand and left wrist while performing repetitive work-related duties.” He opined that
appellant met all criteria per FECA guidelines and concluded that causal relationship had been
established from appellant performing repetitive work-related duties of constant hammering and
sanding sheet metal, holding and grasping to cut sheet metal as well as pneumatic air tools.
Dr. Lowry concluded that, undoubtedly, appellant’s pain is a direct result of the subsequent
condition of his bilateral CTS and primary osteoarthritis of his left hand that has developed due to
the work-related injury.

2

A June 14, 2018 bilateral upper extremity electromyography and nerve conduction velocity
(EMG/NCV) study revealed left C6 cervical radiculopathy, moderate bilateral median neuropathy
at the wrist, consistent with CTS, moderate left ulnar neuropathy at the elbow, and no evidence of
brachial plexopathy or myelopathy.
In a June 27, 2018 follow-up report, Dr. Lowry reexamined appellant and reviewed the
results of his June 14, 2018 electrodiagnostic study. He continued to diagnose bilateral CTS and
left hand primary osteoarthritis. Dr. Lowry again opined that these conditions were causally
related to appellant’s employment. His report of June 27, 2018 repeated verbatim much of the
June 5, 2018 report regarding causal relationship.
In a July 11, 2018 report, Dr. Lowry reviewed the NCV study and found that the test
showed clear evidence of a median neuropathy at the wrists, bilaterally, a C6 radiculopathy, and a
C8 brachial plexopathy, bilaterally. He also noted, “[appellant] also has de Quervian’s in the left
along with [carpometacarpal] arthritis. It does not appear that his prior clinicians have looked into
these issues and instead focussed [sic] on the CTS. Previous injections to the wrist, however, have
only provided temporary and partial improvements of the symptoms.” Dr. Lowry updated his
diagnoses to include: (1) bilateral CTS; (2) bilateral pronator tunnel syndrome; (3) left de
Quervian’s; (4) left carpometacarpal arthritis; and (5) bilateral cervical radiculopathy versus
brachial plexopathy. He reported his belief that, “[t]hese conditions were far more likely than not
due as a direct consequence of his work as a Jigger/Builder at the Helicopter Base …, as the
constant repetitive nature of the physical demands of that job lifting, using power tools, and
forcefully working with metal.”
By decision dated September 10, 2018, OWCP reviewed the merits of the claim and
modified its prior decision to find that appellant had established fact of injury. However, it denied
the claim after finding that the medical evidence of record was insufficient to establish causal
relationship between his diagnosed conditions and the accepted employment factors. It indicated
that the medical evidence did not set forth the pathophysiologic mechanisms by which the accepted
work factors caused or aggravated appellant diagnosed conditions. OWCP also noted that
Dr. Lowry had not mentioned appellant’s prior work-related left shoulder injury (OWCP File No.
xxxxxx117) and whether it had any bearing on his current injuries.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation,4 that an injury was sustained in the performance of duty as alleged, and that any
disability or medical condition for which compensation is claimed is causally related to the
2

Appellant has an accepted traumatic injury claim for lumbar sprain and left shoulder joint derangement(s) due to
a May 16, 2016 work-related slip and fall.
3

Supra note 1.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

3

employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed cervical and left upper extremity conditions are causally related to the accepted factors
of his federal employment.
Appellant submitted three reports from Dr. Lowry containing opinions relative to causal
relationship. In reports dated June 5 and 27, 2018, Dr. Lowry noted that, “[u]ndoubtedly, the pain
that [appellant] suffers … developed due to a work[-]related injury.” In the report dated July 11,
2018, he again opined that the conditions were “far more likely than not” a “direct consequence of
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

4

[appellant’s] work” because of the repetitive physical lifting, use of power tools, and metal work
that his employment required.
To be rationalized, the opinion of a physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.12 Dr. Lowry’s reports
provided diagnoses and statements of reasonable medical certainty, but failed to provide a detailed
explanation on causal relationship. While he identified the specific employment factors alleged
by appellant, he did not provide a pathophysiological explanation as to how those activities either
caused or contributed to appellant’s diagnosed conditions.13 Additionally, Dr. Lowry was
apparently unaware of appellant’s prior left upper extremity injury under OWCP File No.
xxxxxx117. The Board has consistently held that complete medical rationalization is particularly
necessary when there are preexisting conditions involving the same body part,14 and has required
medical rationale differentiating between the effects of the work-related injury and the preexisting
condition in such cases.15 The Board finds that the reports of Dr. Lowry to be insufficient to meet
appellant’s burden of proof, as they did not provide an adequate physiological explanation
regarding the cause of appellant’s diagnosed cervical and left upper extremity conditions.
Appellant also submitted diagnostic testing reports. While the EMG/NCV study report
revealed left C6 cervical radiculopathy, moderate bilateral median neuropathy at the wrist
consistent with CTS and moderate left ulnar neuropathy at the elbow, the report did not provide
an opinion as to the cause of those conditions. Diagnostic studies are of limited probative value
as they do not address whether the employment factors caused any of the diagnosed conditions.16
As appellant has not submitted rationalized medical evidence on the issue of causal
relationship in support of his claim, the Board finds that he has not met his burden of proof to
establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12

D.W., Docket No. 13-1873 (issued March 13, 2014).

13

Id.

14

E.g., K.R., Docket No. 18-1388 (issued January 9, 2019).

15

See, e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); P.O.,
Docket No. 14-1675 (issued December 3, 2015).
16

E.M., Docket No. 18-1599 (issued March 7, 2019).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed cervical and left upper extremity conditions are causally related to the accepted factors
of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

